Cornish and Dean, JJ.,
concurring.
No doubt the committee were actuated by patriotic motives in' their transaction with defendant, and it is possible that his language towards them might have been more or less discouraging to them in the prosecution of their work. The case turns on whether he intended to interfere with the efficient prosecution of the war. Here' was a man who at the time had two sons in th.e war and who, the evidence shows,, had given financial aid tq it. "We cannot "believe that he wished a German victory. If he did not, he wished the war prosecuted. No ¿mount of malice on his part towards the committee as individuals establishes guilt. He was provoked. >¿He was a Hollander. The presumption would be that he stood for his adopted country. Filial affection and sense of duty would prompt patriotic motives. It is a regrettable circumstance that he was asked if he would not give money-- for the release of his sons from the army. When asked this question, he promptly answered that he would not. The inquiry had in it a suggestion of disloyalty. It would not be surprising that a man, easily .irritated, but with a sense of pride, might at such a time utter words of anger. The animus of his language was apparently directed against the personnel of those whom he addressed and not at all against the government.